FILED
                           NOT FOR PUBLICATION                              FEB 22 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-10139

              Plaintiff - Appellee,              D.C. No. 2:09-cr-01145-GMS-3

  v.
                                                 MEMORANDUM *
JORGE DANIEL LOPEZ-MEJIA,

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                           Submitted February 13, 2013 **
                             San Francisco, California

Before: FARRIS, THOMAS, and N.R. SMITH, Circuit Judges.

       Jorge Daniel Lopez-Mejia appeals his convictions for Conspiracy to Possess

with Intent to Distribute five kilograms or more of cocaine in violation of 21

U.S.C. §§ 846 , 841(a)(1), and 841(b)(1)(A)(ii) and Possession of a Firearm in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Furtherance of a Drug Trafficking Offense in violation of 18 U.S.C. § 924(c).

Lopez-Mejia was arrested during a sting operation intended to catch criminals

involved in home invasion robberies in which he and others were recruited to steal

large quantities of cocaine from a fictional stash house.

      Prior to trial, Lopez-Mejia joined in his codefendant’s motion to dismiss his

indictment because of outrageous government conduct. The district court denied

the motion. A jury convicted Lopez-Mejia of both counts as charged. At

sentencing, the court accepted the government’s recommendation to reduce the

base offense level recommended by the United States Probation Office’s

presentence report for Lopez-Mejia to reflect a cocaine amount of five-to-fifteen

kilograms. The court denied Lopez-Mejia’s sentencing entrapment claim and

sentenced him to 120 months’ imprisonment for Conspiracy to Possess with Intent

to Distribute cocaine with a consecutive sixty-month sentence for Possession of a

Firearm in Furtherance of a Drug Trafficking Offense. The court also ordered

concurrent terms of five-years’ supervised release for each count and forfeited his

interest in his handguns. We have jurisdiction pursuant to 28 U.S.C. § 1291. We

affirm.

      We review de novo the district court’s denial of a motion to dismiss for

outrageous government conduct. United States v. Gurolla, 333 F.3d 944, 950 (9th


                                           2
Cir. 2003). “[W]e view the evidence in the light most favorable to the government

and we accept the district court's factual findings unless they are clearly

erroneous.” Id. The district court correctly found that the government’s conduct

was not outrageous. The government did not concoct, direct, and supervise Lopez-

Mejia’s crime from start to finish. See id. The government knew that there was an

epidemic of violent home invasions occurring in the Phoenix area. Responding to

that epidemic, the government formulated the instant scheme to ferret out criminals

involved in such invasions. Pursuant to that scheme, a confidential informant

introduced a government agent to two individuals who, the agent was told, were

involved in home invasion robberies.

      Those two individuals, not the agent, then recruited others (including

Lopez-Mejia) to execute a home invasion robbery. Based on representations made

to him by and about the individuals recruited to conduct the robbery, the agent had

a reasonable basis for concluding that he was dealing with persons who had robbed

homes before. Thus, even without the government agent, Lopez-Mejia and other

recruits could have carried out the proposed home robbery. That the government

agent provided an opportunity for such individuals to engage in criminal activity

similar to what he believed they had done before does not shock "the universal




                                           3
sense of justice mandated by the Due Process Clause of the Fifth Amendment." Id.

at 950; see also United States v. Bonanno, 852 F.2d 434, 437-38 (9th Cir. 1988).

      Lopez-Mejia also argues that the district court should have dismissed the

indictment on the basis of outrageous government conduct pursuant to its inherent

supervisory powers. See United States v. Ramirez, 710 F.2d 535, 541 (9th Cir.

1983). We review the district court’s decision not to use this power for an abuse of

discretion. Id. However, he did not raise this issue before the district court.

United States v. Oregon, 769 F.2d 1410, 1414 (9th Cir. 1985) ("The rule is

well-established that absent exceptional circumstances, an issue not raised below

will not be considered on appeal."). Therefore, we will not consider it on appeal.

      Lopez-Mejia also argues that his sentence was impermissibly lengthened

through sentencing entrapment. “We review de novo a district court's

interpretation and application of the Sentencing Guidelines, and we review its

sentencing phase factual findings for clear error.” United States v. Schafer, 625

F.3d 629, 639 (9th Cir. 2010). The district court’s determination that the

government did not engage in “sentencing entrapment” was not error. “Sentencing

entrapment occurs when a defendant is predisposed to commit a lesser crime, but is

entrapped by the government into committing a crime subject to more severe

punishment.” United States v. Mejia, 559 F.3d 1113, 1118 (9th Cir. 2009). “In


                                           4
making a sentencing entrapment claim, the burden is on the defendant to

demonstrate both the lack of intent . . . and the lack of the capability to [engage in a

criminal transaction involving] the quantity of drugs at issue.” United States v.

Naranjo, 52 F.3d 245, 250 n.13 (9th Cir. 1995). The district court did not err in

finding that Lopez-Mejia did not meet his burden of proving that he lacked the

intent or means to conspire to rob a stash house. Additionally, the district court

already departed downward from the sentencing range, giving Lopez-Mejia the

equivalent of the sentencing entrapment remedy, so any error that may have

occurred in the district court’s sentencing entrapment analysis was harmless. See

United States v. Parilla, 114 F.3d 124, 127 (9th Cir. 1997).

      AFFIRMED.




                                           5